            Case 4:18-cv-07230-KAW Document 1 Filed 11/29/18 Page 1 of 13




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   Tom E. Wheeler (SBN 308789)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4   21550 Oxnard St., Suite 780
 5   Woodland Hills, CA 91367
     Phone: 323-306-4234
 6
     Fax: 866-633-0228
 7   tfriedman@ toddflaw.com
 8   abacon@ toddflaw.com
     mgeorge@toddflaw.com
 9   twheeler@toddflaw.com
10   Attorneys for Plaintiff
11                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
12
                                              ) Case No.
13   ABANTE ROOTER AND                        )
14   PLUMBING, individually and on            ) CLASS ACTION
     behalf of all others similarly situated, )
15                                            ) COMPLAINT FOR VIOLATIONS
16   Plaintiff,                               ) OF:
                                              )
17                                                 1. NEGLIGENT VIOLATIONS
            vs.                               )
                                                         OF THE TELEPHONE
18                                            )          CONSUMER PROTECTION
19   STRAIGHT LINE SOURCE INC.;               )          ACT [47 U.S.C. §227(b)]
     MERCHANT ADVANCE EXPRESS )                    2.    WILLFUL VIOLATIONS
20                                                       OF THE TELEPHONE
     INC., and DOES 1 through 10,             )          CONSUMER PROTECTION
21   inclusive, and each of them,             )          ACT [47 U.S.C. §227(b)]
                                              )    3.    NEGLIGENT VIOLATIONS
22                                                       OF THE TELEPHONE
     Defendant.                               )          CONSUMER PROTECTION
23                                            )          ACT [47 U.S.C. §227(c)]
                                              )    4.    WILLFUL VIOLATIONS
24                                                       OF THE TELEPHONE
                                              )          CONSUMER PROTECTION
25                                            )          ACT [47 U.S.C. §227(c)]
26                                            )
                                              )
27                                            ) DEMAND FOR JURY TRIAL
28



                             CLASS ACTION COMPLAINT
                                         -1-
             Case 4:18-cv-07230-KAW Document 1 Filed 11/29/18 Page 2 of 13




 1         Plaintiff ABANTE ROOTER AND PLUMBING (“Plaintiff”), individually
 2   and on behalf of all others similarly situated, alleges the following upon
 3   information and belief based upon personal knowledge:
 4                               NATURE OF THE CASE
 5         1.     Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of STRAIGHT LINE SOURCE INC.
 8   and MERCHANT ADVANCE EXPRESS INC., (“Defendants”), in negligently,
 9   knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in
10   violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq.
11   (“TCPA”) and related regulations, specifically the National Do-Not-Call
12   provisions, thereby invading Plaintiff’s privacy.
13                             JURISDICTION & VENUE
14         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
15   a resident of California, seeks relief on behalf of a Class, which will result in at
16   least one class member belonging to a different state than that of Defendants, two
17   New York companies. Plaintiff also seeks up to $1,500.00 in damages for each call
18   in violation of the TCPA, which, when aggregated among a proposed class in the
19   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
20   Therefore, both diversity jurisdiction and the damages threshold under the Class
21   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
22         3.     Venue is proper in the United States District Court for the Northern
23   District of California pursuant to 28 U.S.C. § 1391(b) and because Defendants do
24   business within the State of California and Plaintiff resides within the County of
25   Alameda.
26                                       PARTIES
27         4.     Plaintiff, ABANTE ROOTER AND PLUMBING (“Plaintiff”), a
28   corporation of the State of California, whose principal place of business is in the


                                CLASS ACTION COMPLAINT
                                              -2-
             Case 4:18-cv-07230-KAW Document 1 Filed 11/29/18 Page 3 of 13




 1   county of Alameda, and is a “person” as defined by 47 U.S.C. § 153 (39).
 2         5.      Defendant, STRAIGHT LINE SOURCE INC. (“Straight Line”) is a
 3   credit card merchant services company, and is a “person” as defined by 47 U.S.C.
 4   § 153 (39).
 5         6.      Defendant, MERCHANT ADVANCE EXPRESS INC. (“Merchant
 6   Advance”) is a financial services company, and is a “person” as defined by 47
 7   U.S.C. § 153 (39).
 8         7.      The above named Defendants, and its subsidiaries and agents, are
 9   collectively referred to as “Defendants.” The true names and capacities of the
10   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
11   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
12   names. Each of the Defendants designated herein as a DOE is legally responsible
13   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
14   Complaint to reflect the true names and capacities of the DOE Defendants when
15   such identities become known.
16         8.      Plaintiff is informed and believes that at all relevant times, each and
17   every Defendant was acting as an agent and/or employee of each of the other
18   Defendants and was acting within the course and scope of said agency and/or
19   employment with the full knowledge and consent of each of the other Defendants.
20   Plaintiff is informed and believes that each of the acts and/or omissions complained
21   of herein was made known to, and ratified by, each of the other Defendants.
22                              FACTUAL ALLEGATIONS
23         9.      Beginning in or around December 2015, Defendants began contacting
24   Plaintiff on Plaintiff’s cellular telephone number ending in -1636, in an attempt to
25   solicit Plaintiff to purchase Defendants’ services.
26         10.     Defendants used an “automatic telephone dialing system” as defined
27   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
28         11.     Defendants contacted or attempted to contact Plaintiff from telephone


                                 CLASS ACTION COMPLAINT
                                               -3-
             Case 4:18-cv-07230-KAW Document 1 Filed 11/29/18 Page 4 of 13




 1   numbers (216) 202-5998 and (516) 418-8512 confirmed to be Defendants’
 2   numbers.
 3         12.    Defendants’ calls constituted calls that were not for emergency
 4   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 5         13.    During all relevant times, Defendants did not possess Plaintiff’s “prior
 6   express consent” to receive calls using an automatic telephone dialing system or an
 7   artificial or prerecorded voice on its cellular telephone pursuant to 47 U.S.C. §
 8   227(b)(1)(A).
 9         14.    Further, Plaintiff’s cellular telephone number ending in -1636 was
10   added to the National Do-Not-Call Registry on or about July 14, 2005.
11         15.    Defendants placed multiple calls soliciting its business to Plaintiff on
12   its cellular telephone ending in -1636 in or around December 2015 and continuing
13   through July 12, 2018.
14         16.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
15   64.1200(c)(2) as they were attempts to promote or sell Defendants’ services.
16         17.    Plaintiff received numerous solicitation calls from Defendants within
17   a 12-month period.
18         18.    Defendants continued to call Plaintiff in an attempt to solicit its
19   services and in violation of the National Do-Not-Call provisions of the TCPA.
20         19.    Upon information and belief, and based on Plaintiff’s experiences of
21   being called by Defendants after being on the National Do-Not-Call list for several
22   years prior to Defendants’ initial call, and at all relevant times, Defendants failed
23   to establish and implement reasonable practices and procedures to effectively
24   prevent telephone solicitations in violation of the regulations prescribed under 47
25   U.S.C. § 227(c)(5).
26                               CLASS ALLEGATIONS
27         20.    Plaintiff brings this action individually and on behalf of all others
28   similarly situated, as a member the two proposed classes (hereafter, jointly, “The


                                CLASS ACTION COMPLAINT
                                              -4-
             Case 4:18-cv-07230-KAW Document 1 Filed 11/29/18 Page 5 of 13




 1   Classes”).
 2         21.    The class concerning the ATDS claim for no prior express consent
 3   (hereafter “The ATDS Class”) is defined as follows:
 4
                  All persons within the United States who received any
 5                solicitation/telemarketing   telephone   calls    from
 6                Defendants to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
 7
                  system or an artificial or prerecorded voice and such
 8                person had not previously consented to receiving such
 9
                  calls within the four years prior to the filing of this
                  Complaint
10
11         22.    The class concerning the National Do-Not-Call violation (hereafter
12   “The DNC Class”) is defined as follows:
13
                  All persons within the United States registered on the
14                National Do-Not-Call Registry for at least 30 days, who
15                had not granted Defendants prior express consent nor
                  had a prior established business relationship, who
16
                  received more than one call made by or on behalf of
17                Defendants that promoted Defendants’ products or
18                services, within any twelve-month period, within four
                  years prior to the filing of the complaint.
19
20         23.    Plaintiff represents, and is a member of, The ATDS Class, consisting
21   of all persons within the United States who received any collection telephone calls
22   from Defendants to said person’s cellular telephone made through the use of any
23   automatic telephone dialing system or an artificial or prerecorded voice and such
24   person had not previously not provided their cellular telephone number to
25   Defendants within the four years prior to the filing of this Complaint.
26         24.    Plaintiff represents, and is a member of, The DNC Class, consisting
27   of all persons within the United States registered on the National Do-Not-Call
28   Registry for at least 30 days, who had not granted Defendants prior express consent


                                CLASS ACTION COMPLAINT
                                             -5-
             Case 4:18-cv-07230-KAW Document 1 Filed 11/29/18 Page 6 of 13




 1   nor had a prior established business relationship, who received more than one call
 2   made by or on behalf of Defendants that promoted Defendants’ products or
 3   services, within any twelve-month period, within four years prior to the filing of
 4   the complaint.
 5         25.    Defendants, its employees and agents are excluded from The Classes.
 6   Plaintiff does not know the number of members in The Classes, but believes the
 7   Classes members number in the thousands, if not more. Thus, this matter should
 8   be certified as a Class Action to assist in the expeditious litigation of the matter.
 9         26.    The Classes are so numerous that the individual joinder of all of its
10   members is impractical. While the exact number and identities of The Classes
11   members are unknown to Plaintiff at this time and can only be ascertained through
12   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
13   The Classes includes thousands of members. Plaintiff alleges that The Classes
14   members may be ascertained by the records maintained by Defendants.
15         27.    Plaintiff and members of The ATDS Class were harmed by the acts of
16   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
17   and ATDS Class members via their cellular telephones thereby causing Plaintiff
18   and ATDS Class members to incur certain charges or reduced telephone time for
19   which Plaintiff and ATDS Class members had previously paid by having to retrieve
20   or administer messages left by Defendants during those illegal calls, and invading
21   the privacy of said Plaintiff and ATDS Class members.
22         28.    Common questions of fact and law exist as to all members of The
23   ATDS Class which predominate over any questions affecting only individual
24   members of The ATDS Class. These common legal and factual questions, which
25   do not vary between ATDS Class members, and which may be determined without
26   reference to the individual circumstances of any ATDS Class members, include,
27   but are not limited to, the following:
28                a.     Whether, within the four years prior to the filing of this


                                 CLASS ACTION COMPLAINT
                                               -6-
             Case 4:18-cv-07230-KAW Document 1 Filed 11/29/18 Page 7 of 13




 1                       Complaint, Defendants made any telemarketing/solicitation
 2                       call (other than a call made for emergency purposes or made
 3                       with the prior express consent of the called party) to a ATDS
 4                       Class member using any automatic telephone dialing system or
 5                       any artificial or prerecorded voice to any telephone number
 6                       assigned to a cellular telephone service;
 7                b.     Whether Plaintiff and the ATDS Class members were damaged
 8                       thereby, and the extent of damages for such violation; and
 9                c.     Whether Defendants should be enjoined from engaging in such
10                       conduct in the future.
11         29.    As a person that received numerous telemarketing/solicitation calls
12   from Defendants using an automatic telephone dialing system or an artificial or
13   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
14   claims that are typical of The ATDS Class.
15         30.    Plaintiff and members of The DNC Class were harmed by the acts of
16   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
17   and DNC Class members via their telephones for solicitation purposes, thereby
18   invading the privacy of said Plaintiff and the DNC Class members whose telephone
19   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
20   members were damaged thereby.
21         31.    Common questions of fact and law exist as to all members of The
22   DNC Class which predominate over any questions affecting only individual
23   members of The DNC Class. These common legal and factual questions, which do
24   not vary between DNC Class members, and which may be determined without
25   reference to the individual circumstances of any DNC Class members, include, but
26   are not limited to, the following:
27                a.     Whether, within the four years prior to the filing of this
28                       Complaint, Defendants or its agents placed more than one


                                 CLASS ACTION COMPLAINT
                                              -7-
             Case 4:18-cv-07230-KAW Document 1 Filed 11/29/18 Page 8 of 13




 1                      solicitation call to the members of the DNC Class whose
 2                      telephone numbers were on the National Do-Not-Call Registry
 3                      and who had not granted prior express consent to Defendants
 4                      and did not have an established business relationship with
 5                      Defendants;
 6                b.    Whether Defendants obtained prior express written consent to
 7                      place solicitation calls to Plaintiff or the DNC Class members’
 8                      telephones;
 9                c.    Whether Plaintiff and the DNC Class member were damaged
10                      thereby, and the extent of damages for such violation; and
11                d.    Whether Defendants and its agents should be enjoined from
12                      engaging in such conduct in the future.
13         32.    As a person that received numerous solicitation calls from Defendants
14   within a 12-month period, who had not granted Defendants prior express consent
15   and did not have an established business relationship with Defendants, Plaintiff is
16   asserting claims that are typical of the DNC Class.
17         33.    Plaintiff will fairly and adequately protect the interests of the members
18   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
19   class actions.
20         34.    A class action is superior to other available methods of fair and
21   efficient adjudication of this controversy, since individual litigation of the claims
22   of all Classes members is impracticable. Even if every Classes member could
23   afford individual litigation, the court system could not. It would be unduly
24   burdensome to the courts in which individual litigation of numerous issues would
25   proceed. Individualized litigation would also present the potential for varying,
26   inconsistent, or contradictory judgments and would magnify the delay and expense
27   to all parties and to the court system resulting from multiple trials of the same
28   complex factual issues. By contrast, the conduct of this action as a class action


                                CLASS ACTION COMPLAINT
                                              -8-
             Case 4:18-cv-07230-KAW Document 1 Filed 11/29/18 Page 9 of 13




 1   presents fewer management difficulties, conserves the resources of the parties and
 2   of the court system, and protects the rights of each Classes member.
 3         35.    The prosecution of separate actions by individual Classes members
 4   would create a risk of adjudications with respect to them that would, as a practical
 5   matter, be dispositive of the interests of the other Classes members not parties to
 6   such adjudications or that would substantially impair or impede the ability of such
 7   non-party Class members to protect their interests.
 8         36.    Defendants have acted or refused to act in respects generally
 9   applicable to The Classes, thereby making appropriate final and injunctive relief
10   with regard to the members of the Classes as a whole.
11                             FIRST CAUSE OF ACTION
12          Negligent Violations of the Telephone Consumer Protection Act
13                                   47 U.S.C. §227(b).
14                             On Behalf of the ATDS Class
15         37.    Plaintiff repeats and incorporates by reference into this cause of action
16   the allegations set forth above at Paragraphs 1-36.
17         38.    The foregoing acts and omissions of Defendants constitute numerous
18   and multiple negligent violations of the TCPA, including but not limited to each
19   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
20   47 U.S.C. § 227 (b)(1)(A).
21         39.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b),
22   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
23   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
24         40.    Plaintiff and the ATDS Class members are also entitled to and seek
25   injunctive relief prohibiting such conduct in the future.
26                           SECOND CAUSE OF ACTION
27    Knowing and/or Willful Violations of the Telephone Consumer Protection
28                                           Act


                                  CLASS ACTION COMPLAINT
                                              -9-
            Case 4:18-cv-07230-KAW Document 1 Filed 11/29/18 Page 10 of 13




 1                                   47 U.S.C. §227(b)
 2                             On Behalf of the ATDS Class
 3         41.    Plaintiff repeats and incorporates by reference into this cause of action
 4   the allegations set forth above at Paragraphs 1-36.
 5         42.    The foregoing acts and omissions of Defendants constitute numerous
 6   and multiple knowing and/or willful violations of the TCPA, including but not
 7   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
 8   and in particular 47 U.S.C. § 227 (b)(1)(A).
 9         43.    As a result of Defendants’ knowing and/or willful violations of 47
10   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
11   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
12   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
13         44.    Plaintiff and the Class members are also entitled to and seek injunctive
14   relief prohibiting such conduct in the future.
15                             THIRD CAUSE OF ACTION
16          Negligent Violations of the Telephone Consumer Protection Act
17                                   47 U.S.C. §227(c)
18                             On Behalf of the DNC Class
19         45.    Plaintiff repeats and incorporates by reference into this cause of action
20   the allegations set forth above at Paragraphs 1-36.
21         46.    The foregoing acts and omissions of Defendants constitute numerous
22   and multiple negligent violations of the TCPA, including but not limited to each
23   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
24   47 U.S.C. § 227 (c)(5).
25         47.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(c),
26   Plaintiff and the DNC Class Members are entitled an award of $500.00 in statutory
27   damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
28         48.    Plaintiff and the DNC Class members are also entitled to and seek


                                 CLASS ACTION COMPLAINT
                                              - 10 -
            Case 4:18-cv-07230-KAW Document 1 Filed 11/29/18 Page 11 of 13




 1   injunctive relief prohibiting such conduct in the future.
 2                             FOURTH CAUSE OF ACTION
 3    Knowing and/or Willful Violations of the Telephone Consumer Protection
 4                                             Act
 5                                   47 U.S.C. §227 et seq.
 6                               On Behalf of the DNC Class
 7         49.      Plaintiff repeats and incorporates by reference into this cause of action
 8   the allegations set forth above at Paragraphs 1-36.
 9         50.      The foregoing acts and omissions of Defendants constitute numerous
10   and multiple knowing and/or willful violations of the TCPA, including but not
11   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
12   in particular 47 U.S.C. § 227 (c)(5).
13         51.      As a result of Defendants’ knowing and/or willful violations of 47
14   U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
15   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
16   § 227(c)(5).
17         52.      Plaintiff and the DNC Class members are also entitled to and seek
18   injunctive relief prohibiting such conduct in the future.
19                                 PRAYER FOR RELIEF
20   WHEREFORE, Plaintiff requests judgment against Defendants for the following:
21                              FIRST CAUSE OF ACTION
22          Negligent Violations of the Telephone Consumer Protection Act
23                                     47 U.S.C. §227(b)
24                As a result of Defendants’ negligent violations of 47 U.S.C.
25                  §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
26                  request $500 in statutory damages, for each and every violation,
27                  pursuant to 47 U.S.C. 227(b)(3)(B).
28                Any and all other relief that the Court deems just and proper.


                                  CLASS ACTION COMPLAINT
                                               - 11 -
          Case 4:18-cv-07230-KAW Document 1 Filed 11/29/18 Page 12 of 13




 1                         SECOND CAUSE OF ACTION
 2   Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                         Act
 4                                 47 U.S.C. §227(b)
 5              As a result of Defendants’ willful and/or knowing violations of 47
 6              U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
 7              entitled to and request treble damages, as provided by statute, up to
 8              $1,500, for each and every violation, pursuant to 47 U.S.C.
 9              §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
10              Any and all other relief that the Court deems just and proper.
11                          THIRD CAUSE OF ACTION
12       Negligent Violations of the Telephone Consumer Protection Act
13                                 47 U.S.C. §227(c)
14              As a result of Defendants’ negligent violations of 47 U.S.C.
15              §227(c)(5), Plaintiff and the DNC Class members are entitled to and
16              request $500 in statutory damages, for each and every violation,
17              pursuant to 47 U.S.C. 227(c)(5).
18              Any and all other relief that the Court deems just and proper.
19                         FOURTH CAUSE OF ACTION
20   Knowing and/or Willful Violations of the Telephone Consumer Protection
21                                         Act
22                                 47 U.S.C. §227(c)
23              As a result of Defendants’ willful and/or knowing violations of 47
24              U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled
25              to and request treble damages, as provided by statute, up to $1,500,
26              for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
27              Any and all other relief that the Court deems just and proper.
28       53.    Pursuant to the Seventh Amendment to the Constitution of the United


                               CLASS ACTION COMPLAINT
                                           - 12 -
            Case 4:18-cv-07230-KAW Document 1 Filed 11/29/18 Page 13 of 13




 1   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 2
 3
 4         Respectfully Submitted this 29th Day of November, 2018.
 5                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 6
                                       By: /s/ Todd M. Friedman
 7                                         Todd M. Friedman
 8
                                           Law Offices of Todd M. Friedman
                                           Attorney for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              - 13 -
